Citation Nr: 1421110	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  07-06 524	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left foot callus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Layne, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1967 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

This appeal was processed using the electronic claims file system known as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


REMAND

Based upon its review of the Veteran's claims file, the Board finds that the duty to assist the Veteran has yet to be fully met with regard to this claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

As the Board noted in its September 2013 remand, the December 2010 and November 2012 VA examiners did provide an adequate basis for their opinions.  In the December 2010 VA examination, the examiner concluded that the callus formation on the Veteran's left foot was "more likely than not" related to his flat feet, and that it would be speculation to state that the Veteran's current left foot disorder was related to stepping on a sea urchin.  The November 2012 VA examination also concluded that it would be speculative to relate the Veteran's current left foot disorder to stepping on a sea urchin in 1970.  However, it was not clear in the examiners' remarks whether it cannot be determined from current medical knowledge that a specific in-service injury could possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

Pursuant to the Board's September 2013 remand, the claims file was returned to the examiners for clarification.  Unfortunately, the addendum opinions are insufficient for the same reasons as the original VA examination reports.  Without adequate explanation regarding why an opinion would require speculation, the addendum opinions are also insufficient for analyzing this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (the Board errs as a matter of law when it fails to ensure compliance with remand directives).  Therefore, the Board finds that the claim must be remanded for another VA examination.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the evidence of record by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded the appropriate VA examination to determine whether any left foot callus found is related to his military service, to include as a residual of stepping on a sea urchin.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records, to include in VBMS, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the VBMS records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed left foot callus is related to the Veteran's active duty service, to include stepping on a sea urchin, and any resulting abnormal gait and weight bearing due to that injury.  

Additionally, in rendering the requested opinion, the examiner must consider and discuss the significance, if any, of the April 1979 letter submitted by J. S. Keller, D.P.M., and the September 1975 and July 1999 letters submitted by Mr. [redacted], Jr. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he 

may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

